MORRISON, Presiding Judge.
The offense is resisting arrest; the punishment, a fine of $200.
The statement of facts before us contains the testimony of only three witnesses and is not approved as a statement of all the facts adduced upon the trial. For this reason, we are not in a position to pass upon the sufficiency of the evidence to support the conviction or the legality of the arrest of the appellant, which are the matters raised in the appellant’s brief. See Dominguez v. State, 164Tex.Cr.R. 571, 303 S.W.2d 384, and Stockman v. State, 164 Tex.Cr.R. 469, 303 S.W.2d 410.
Finding no reversible error, the judgment is affirmed.